WOODBURY, Circuit Justice.
It will be seen, by the opinion in Leland v. The Medora [Case No. 8,237], delivered at this term, that the propriety of instituting libels in the district court to compel the sale of vessels on mere mortgages, may be questioned, and will, therefore, not be decided till necessary. It is, perhaps, more questionable in cases where a portion of the debt did not arise from a mere maritime contract, but a discount of a note like a portion of the'present claim. But without giving an opinion on that point, the debt here claimed has been allowed in that case on the balance of the proceeds of this vessel, ordered to be sold on another libel, clearly appropriate. The reasons for this distinction are there given. Let this case then be dismissed without costs.
There having been some color, if not justification, for filing the libel, the plaintiff should not pay cost, and as his claim has since been otherwise satisfied, it is not equitable for him to receive cost. See Hunter v. Marlboro’ [Case No. 6,908]. Costs in admiralty are entirely under the control and discretion of the court. Dunl. Adm. Pr. 102. Thus, if plausible ground existed for a libel, costs may be given for the libellant, though it be dismissed. 3 W. Rob. Adm. 167; Edw. Adm. 70; 2 Wheat [15 U. S.] 57, Append. And against seamen, as libellants, if failing, costs are seldom allowed. Dunl. Adm. Pr. 102.